                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ROBERT G. PAYNE,

      Plaintiff,

v.                                            CASE NO. 3:18cv1413-MCR-HTC

ANDREW SAUL,
Commissioner of Social Security,

     Defendant.
______________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 14, 2019. ECF No. 16. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                               Page 2 of 2


      2.     Plaintiff’s motion for attorney’s fees and costs under the Equal Access

to Justice Act, ECF No. 14, is GRANTED.

      3.     Plaintiff is awarded attorney’s fees and costs in the amount of

$5,710.25.

      4.     Defendant shall follow Astrue v. Ratliff, 560 U.S. 586 (2010), but make

prompt payment to Plaintiff’s counsel if no outstanding federal debt is due.

      DONE AND ORDERED this 19th day of September 2019.




                                        s/ M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1413-MCR-HTC
